Citation Nr: 1821358	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  15-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for ischemic heart disease. 

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to August 26, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1968 to November 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) from a rating decision dated in November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2015, the Veteran appeared and provided testimony on the identified claims above before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

Also, during the pendency of his appeal, the Veteran raised the issue of entitlement to a TDIU.  See, e.g., August 2015 Board hearing transcript.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.  Subsequent to the hearing, the Veteran submitted a formal claim for TDIU, which the RO granted with an effective date of August 26, 2015.  As the claim for TDIU was already part of the appeal before the Board, the question of whether he should have been granted TDIU prior to that date remains on appeal. 

Subsequent to the most recent supplemental statement of the case, additional evidence was added to the claims file.  However, RO review of such evidence was waived in an April 2018 statement by the Veteran's representative.  Therefore, the Board can proceed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  The Veteran's ischemic heart disease did not manifest as chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, left ventricular dysfunction with an ejection fraction of less than 30 percent, or a three month period following hospitalization for surgery.

2.  Prior to August 26, 2015, the Veteran's service connected ischemic heart disease rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 60 percent for ischemic heart disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7017 (2017).

2.  Prior to August 26, 2015, the criteria for entitlement to a TDIU were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In August 2015, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked. 

Increased Rating

The Veteran is seeking an initial disability rating in excess of 60 percent for ischemic heart disease.  Specifically, alleging he should be rated at 100 percent because he underwent coronary bypass surgery in 2004.  Additionally, he experiences dizziness, fatigue, shortness of breath and heart palpitations.

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In this case, the Veteran's ischemic heart disease has been assigned a 60 percent rating under Diagnostic Code 7017.  The regulations relevant to this appeal can be found at 38 C.F.R. §4.104 and were provided to the Veteran in the November 2014 statement of the case and will not be repeated here.  

Based on the evidence of record, the Board finds the Veteran's ischemic heart disease does not warrant a rating in excess of 60 percent.  Indeed, the evidence of record reflects that the service-connected disability did not manifest as chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, left ventricular dysfunction with an ejection fraction of less than 30 percent, or a three month period following hospitalization for surgery.  The October 2013 VA examiner found no congestive heart failure and while exercise-based METs readings were not taken, interview-based METs revealed a workload of 3-5 METs with dyspnea and fatigue consistent with activities such as light yard work, mowing lawn and brisk walking.  Also, ejection fraction was 60 percent and the most recent coronary bypass surgery was in 2004.  A November 2014 private Disability Benefits Questionnaire (DBQ) revealed no congestive heart failure, interview-based METs revealed a workload of 3-5 METs with dyspnea and fatigue consistent with activities such as light yard work, mowing lawn and brisk walking, and ejection fraction was 55 percent based on a January 2014 echocardiogram.  Moreover, a January 2016 VA examiner found no congestive heart failure, interview-based METs revealed a workload of 5-7 METs, which was found to be consistent with activities such as walking one flight of stairs, golfing, mowing lawn and heavy yard work, and ejection fraction was 55 percent.  Again, the most recent coronary bypass surgery was in 2004.  Such findings demonstrate that a disability rating in excess of 60 percent is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7017.  A higher rating is also not available for the Veteran's ischemic heart disease under any other Diagnostic Code.  

The Board acknowledges the Veteran's request for a 100 percent rating based on coronary bypass surgery.  The record shows he underwent coronary bypass surgery in 2004 and did not file a claim for a heart disability until September 2012.  Because that surgery has long since passed and occurred many years prior to the rating period on appeal here, a 100 percent rating for the three months following that surgery under 38 C.F.R. § 4.104, Diagnostic Code 7017, is not available in this case.

For these reasons, the Board finds that the weight of the evidence establishes that the Veteran's ischemic heart disease does not warrant a rating in excess of 60 percent.  As the preponderance of the evidence is against assignment of any higher ratings for any time period, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TDIU

The Veteran claims he is entitled to a TDIU due to his service-connected disability.  Specifically, during his August 2015 Board hearing he asserts he had to stop working in the fire equipment business because his job required him to climb ladders, walk from one side of a building to another and carry heavy extinguishers.  He last worked five years prior in May.  He further notes on his August 2015 application for increased compensation based on unemployability that he became too disabled to work full-time due to his disability in May 2010, the date of his retirement.  He also did not have any other training or education since becoming too disabled to work.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  Beginning September 28, 2011, the Veteran was service connected for ischemic heart disease at 60 percent, which meets the schedular TDIU criteria.  Although the Veteran has already been granted a TDIU for the period since August 26, 2015, it must still be determined whether his service-connected disability precluded him from engaging in substantially gainful employment for the period prior to August 26, 2015.  

For the period prior to August 26, 2015, the evidence of record reveals his service-connected disability precluded him from engaging in substantially gainful employment.  Indeed, the October 2013 VA examiner opined that the Veteran's ischemic heart disease impacted his ability to work because he had poor exercise tolerance with a workload of 5 METs; the November 2014 DBQ revealed the Veteran's heart condition impacted his ability to work as he would become very dyspneic and lightheaded with climbing stairs; and the January 2016 VA examiner found the Veteran's heart condition impacted his ability to work and he may be able to work in a sedentary type of job.  The Board also notes the Veteran worked in the fire equipment business since 1972.  His employment required him to walk, climb and carry heavy equipment.  He also did not have any other training or education since becoming too disabled to work.  

Based on the above evidence, the Board concludes that the Veteran is unable to engage in substantially gainful employment prior to August 26, 2015.   









	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating in excess of 60 percent for ischemic heart disease is denied. 

Prior to August 26, 2015, a total disability rating based upon individual unemployability due to service connected disabilities is granted, subject to the laws and regulations governing the payment of veterans' benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


